PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/310,407
Filing Date: 14 Dec 2018
Appellant(s): Kedalagudde et al.



__________________
Joel L. Stevens, Reg. #65,743
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	Claims 1-3, 5, 6, 9-11, 13-15, 23, 32-34, 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US20200084738A1) in view of Chandramouli et al. (US20180014247A1), hereafter Chandramouli, and Wu et al. (USP 10554708B2), hereafter Wu.

Regarding claim 1,
Nguyen discloses an apparatus of a first vehicle-to-anything (V2X) user equipment (V2X UE; Title; Fig. 1-2), the apparatus comprising a memory (Fig. 2, 171/172) and a processor (170) in communication with the memory and arranged to generate data of a V2X application for transmission to a second V2X UE (Fig. 1).
Nguyen further shows a mapping comprising V2X applications grouped into V2X application categories (paragraphs 166-170; application types include periodic and non-periodic/event-triggered defined as Type I, II, III within the V2X communication structure) and encode the data for transmission to the second V2X UE via the RAT (Fig. 1; paragraph 123).
Nguyen shows a radio access technology (RAT) used for the V2X application (Fig. 1, eNB; paragraph 106) as well as a plurality of V2X application types as shown above, but does not expressly show selecting a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE.
Chandramouli discloses selecting a RAT based on the V2X application category (Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type) and providing mapping between provider service identifiers (PSIDs) (i.e. APN/SFIDs) of the V2X applications to V2X application categories and an association between each V2X application category and an associated RAT as part of a service authorization procedure for the V2X UE (Chandramouli: Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type authorized for a particular service).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen by selecting a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE, as shown by Chandramouli, thereby improving inter-RAT mobility robustness.

Wu discloses assisted V2X broadcast (Title) including selection based on the public land mobile network (PLMN; Fig. 1, 5; Col. 6-7, lines 55-15; IP services 176 accessed via BM-SC for MBMS service provisioning including authorization for broadcasting particular services within PLMN).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen and Chandramouli where selection is based on the public land mobile network (PLMN), as shown by Wu, thereby enabling MBMS transmission authorization and scheduling.  

Regarding claim 32,
Nguyen discloses an apparatus of a first vehicle-to-anything (V2X) user equipment (V2X UE; Title; Fig. 1-2), the apparatus comprising a memory (Fig. 2, 171/172) and a processor (170) in communication with the memory and arranged to generate data of a V2X application for transmission to a road side unit (RSU; paragraph 9, 37, 71, 72, 110, 133).
Nguyen further shows a mapping comprising V2X applications grouped into V2X application categories (paragraphs 166-170; application types include periodic and non-periodic/event-triggered defined as Type I, II, III within the V2X communication structure) and encode the data for transmission to the second V2X UE via the RAT (Fig. 1; paragraph 123).

Fig. 1, eNB; paragraph 106) as well as a plurality of V2X application types as shown above, but does not expressly show selecting a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE.
Chandramouli discloses selecting a RAT based on the V2X application category (Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type) and providing mapping between provider service identifiers (PSIDs) (i.e. APN/SFIDs) of the V2X applications to V2X application categories and an association between each V2X application category and an associated RAT as part of a service authorization procedure for the V2X UE (Chandramouli: Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type authorized for a particular service).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen by selecting a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE, as shown by Chandramouli, thereby improving inter-RAT mobility robustness.



Wu discloses assisted V2X broadcast (Title) including selection based on the public land mobile network (PLMN; Fig. 1, 5; Col. 6-7, lines 55-15; IP services 176 accessed via BM-SC for MBMS service provisioning including authorization for broadcasting particular services within PLMN).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen and Chandramouli where selection is based on the public land mobile network (PLMN), as shown by Wu, thereby enabling MBMS transmission authorization and scheduling.  

Regarding claims 2 and 33,
The combination of Nguyen and Chandramouli discloses providing the mapping between provider service identifiers (PSIDs) of the V2X applications to V2X application categories and an association between each V2X application category and an associated RAT as part of a service authorization procedure for the V2X UE (Chandramouli: Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type).  See motivation above.




Regarding claims 3 and 34,
The combination of Nguyen and Chandramouli, as shown above, shows the mapping provides interoperability, free from load balancing among a plurality of RATs, among V2X UEs (Chandramouli: paragraph 66-70; inter-RAT implementation triggering dual connectivity “on demand”, not load balancing), in that it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen by selecting a RAT based on the V2X application category, as shown by Chandramouli, thereby improving inter-RAT mobility robustness.

Regarding claims 5 and 36,
The combination of Nguyen and Chandramouli discloses the processor is further configured to generate other data of another V2X application of a different application category associated with a different RAT, determine that the first V2X UE is camped on the RAT (paragraph 74), and in response to a determination that the first V2X UE is camped on the RAT, encode the other data from the processor for simultaneous (i.e. triggering dual connectivity) transmission of the data and other data to a same V2X UE on a same RAT (Fig. 3, 7; paragraph 76-79; common core network indication that 5G service has to be activated via legacy RAT to which UE is connected to/camped on).




Regarding claims 6 and 37,
The combination of Nguyen and Chandramouli discloses the processor is further configured to attach to a radio access network (RAN) prior to generation of the data, attachment to the RAN comprising generation by the processor of a V2X service authorization request for transmission to a V2X function in the RAN; and after transmission of the V2X service authorization request to the RAN, cause the memory to store the mapping received in a V2X service authorization response from the RAN to the first/V2X UE (Chandramouli: Fig. 2, “AAA”, Fig. 8, 9: single connectivity established prior to network providing preferred RAT/service policies; Fig. 11, 1120; paragraphs 68; triggering setup of RRC connection to 5G).  See motivation above.
Regarding claim 9, 
The combination of Nguyen and Chandramouli further discloses the processor is further configured to generate a report for handover based on received reference signals (paragraph 75, 83; inter-RAT handover/measurement report), decode instructions in at least one of system information broadcast, physical downlink control channel (PDCCH) or paging message addressed to particular V2X UE (paragraph 69, 86) in response to transmission of the report to the RAN, the instructions comprising instructions to change at least one of a plurality of application categories in the mapping to use a different RAN (i.e. legacy RAT) and in response to the instructions, indicate one or more applications of the at least one of the plurality of application categories to use the different RAN (paragraph 74-77; network provide indication that a 5G service has to be activated via legacy RAT
Regarding claim 10, 
The combination of Nguyen and Chandramouli discloses an indication that one or more other applications are unable to be used due to handover of the first V2X UE, and generate communication to a user of the first V2X UE that the one or more other applications are unable to be used (Fig. 7, paragraph 82; service announcement transmitted to UE as entering/leaving disparate coverage areas). See motivation above.

Regarding claim 11,
The combination of Nguyen and Chandramouli discloses the application category is associated with multiple prioritized RATs, the RATs comprising long term evolution (LTE; Nguyen: paragraph 11), 5th generation mobile network (5G; Chandramouli: Fig. 3, 7; paragraphs 8-17) and dedicated short range communication (DSRC; Nguyen: paragraph 10).  See motivation above.

Regarding claim 13 and 14,
The combination of Nguyen and Chandramouli discloses selection of the RAT is on a packet-by-packet basis (Chandramouli: Fig. 1, paragraphs 71-72) dependent on the first V2X UE requesting the RAT (i.e. preferred RAT; Chandramouli: Fig. 8, 5G AP RRC request from UE).  See motivation above.



Regarding claim 15,
Nguyen discloses the processor comprises a baseband processor (Fig. 2, 170), and the apparatus further comprises a transceiver configured to communicate with the other V2X UE (Fig. 2, 140/173).

Regarding claim 23,
Nguyen discloses a non-transitory computer-readable storage medium (Fig. 2, 171/172) storing program instructions executable by one or more processors (Fig. 2, 170) to cause a first vehicle user equipment (V2X UE; Fig. 1) to receive a mapping table from a radio access network (RAN), comprising V2X applications each associated with a different application category for the V2X application category (paragraphs 166-170; application types include periodic and non-periodic/event-triggered defined as Type I, II, III within the V2X communication structure). 
Nguyen shows generating and transmitting data of a V2X application for transmission to a second V2X UE (Fig. 1; paragraph 123).
Nguyen shows a radio access technology (RAT) used for the V2X application (Fig. 1, eNB; paragraph 106) as well as a plurality of V2X application types as shown above, but does not expressly show selecting a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE.
Chandramouli discloses selecting a RAT based on the V2X application category (Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type) and providing mapping between provider service identifiers (PSIDs) (i.e. APN/SFIDs) of the V2X applications to V2X application categories and an association between each V2X application category and an associated RAT as part of a service authorization procedure for the V2X UE (Chandramouli: Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type authorized for a particular service).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen by selecting a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE, as shown by Chandramouli, thereby improving inter-RAT mobility robustness.
Nguyen and Chandramouli do not expressly show selection based on the public land mobile network (PLMN). 
Wu discloses assisted V2X broadcast (Title) including selection based on the public land mobile network (PLMN; Fig. 1, 5; Col. 6-7, lines 55-15; IP services 176 accessed via BM-SC for MBMS service provisioning including authorization for broadcasting particular services within PLMN).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen and Chandramouli where selection is based on the public land mobile network (PLMN), as shown by Wu, thereby enabling MBMS transmission authorization and scheduling.  

Regarding claim 39,
Nguyen discloses a computer-readable storage medium (Fig. 2, 171/172) that stores instructions for execution by one or more processors (Fig. 2, 170) of a first vehicle user equipment (V2X UE; Fig. 1), the one or more processors to configure the first V2X UE to receive a mapping table from a radio access network (RAN), the mapping table comprising a mapping between groups of V2X applications each associated with a different application category for the V2X application category (paragraphs 166-170; application types include periodic and non-periodic/event-triggered defined as Type I, II, III within the V2X communication structure). 
Nguyen shows generating and transmitting data of a V2X application for transmission to a road side unit (RSU; paragraph 9, 37, 71, 72, 110, 133).
Nguyen shows a radio access technology (RAT) used for the V2X application (Fig. 1, eNB; paragraph 106) as well as a plurality of V2X application types as shown above, but does not expressly show selecting a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE.
Chandramouli discloses selecting a RAT based on the V2X application category (Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type) and providing mapping between provider service identifiers (PSIDs) (i.e. APN/SFIDs) of the V2X applications to V2X application categories and an association between each V2X application category and an associated RAT as part of a service authorization procedure for the V2X UE (Chandramouli: Abstract; Fig. 1, 3, 7-9; paragraphs 81-84; UE receives mapping information between APNs/SFIDs for preferred RATs corresponding to application category/service type authorized for a particular service).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen by selecting a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE, as shown by Chandramouli, thereby improving inter-RAT mobility robustness.
Nguyen and Chandramouli do not expressly show selection based on the public land mobile network (PLMN). 
Wu discloses assisted V2X broadcast (Title) including selection based on the public land mobile network (PLMN; Fig. 1, 5; Col. 6-7, lines 55-15; IP services 176 accessed via BM-SC for MBMS service provisioning including authorization for broadcasting particular services within PLMN).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen and Chandramouli where selection is based on the public land mobile network (PLMN), as shown by Wu, thereby enabling MBMS transmission authorization and scheduling.  





Claims 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Chandramouli and Wu as applied to claims 1 and 32 above, and further in view of Rune et al. (USP 10117212B2), hereafter Rune.

Regarding claims 4 and 35,
The combination of Nguyen, Chandramouli and Wu discloses the processor is further configured to generate other data of another V2X application of a different application category, and encode the other data from the processor for simultaneous transmission of the data and other data to different V2X UEs on different RATs ().
The combination of Nguyen, Chandramouli and Wu fails to expressly show simultaneous transmission via carrier aggregation.
Rune discloses coordination of simultaneous multi-RAT camping (Title) in which simultaneous transmission is achieved via dual connectivity in the multi-RAT case or via carrier aggregation in a single RAT/multi-carrier case (Fig. 5, 8A-B, 9; Col. 5, lines 53-67).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen, Chandramouli and Wu by providing for simultaneous transmission via carrier aggregation, as shown by Rune, thereby increasing robustness and speed of access.


Claims 7, 8, 24, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Chandramouli and Wu as applied to claims 1 and 32 above, and further in view of Cui et al. (USP 9544841B2), hereafter Cui.

Regarding claims 7, 8, 24, 38, and 40,  
The combination of Nguyen, Chandramouli and Wu discloses the V2X service authorization request RATs supported by the first V2X UE (Chandramouli: paragraphs 76-83; mobile-originated vs mobile-terminated, where the network is aware the UE supports 2-5G based on service requests).
Nguyen, Chandramouli and Wu do not expressly show a list of RATs supported by the UE or a modified version of a complete mapping limited to the RATs supported by the first UE.
Cui discloses analogous art in hybrid network- and device-based intelligent radio access control (Title) in which preferred RAT selection for simultaneous communication with multiple RANs is determined via a selection list provided to the mobile device based upon network conditions and user profiles/applications/etc. (Abstract; Fig. 1-4; Col. 1, lines 33-50, Col. 2-3, lines 62-14; Col. 3, lines 49-61; Col. 6, lines 26-52; Col. 8, lines 32-58; Col. 12, lines 32-54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Nguyen, Chandramouli and Wu by determining RAT selection from a list of RATs supported by the UE as a modified version of a complete mapping limited to the RATs supported by the first UE, as shown by Cui, in order to meet the demands of higher traffic and improve the end user experience.  
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Chandramouli and Wu as applied to claims 1 and 32 above, and further in view of Xu et al. (US20190132717A1), hereafter Xu.

Regarding claims 29-31,
Nguyen, Chandramouli and Wu do not expressly show V2X application categories are based on fulfillment of different key performance indicators (KPIs) selected from at least one of network identification, Received Signal Strength Indicator (RSSI), wireless link attachment and connection failures and causes, achievable maximum bandwidth, throughput bitrate variance, round trip time and latency, and range, or that each grouping of the V2X applications based on fulfillment of a key performance indicator (KPI) for the associated V2X application category.
Xu disloses enhancing communication services (Title) including V2X services (paragraph 16) in which V2X application categories are based on fulfillment of different key performance indicators (KPIs) selected from at least one of network identification, Received Signal Strength Indicator (RSSI), wireless link attachment and connection failures and causes, achievable maximum bandwidth, throughput bitrate variance, round trip time and latency, and range (paragraphs 11; “services having different requirements on latency, reliability, throughput, mobility”), or that each grouping of the V2X applications based on fulfillment of a key performance indicator (KPI) for the associated V2X application category (paragraphs 17; ITS-S grouping of applications or facilities).
.













(2) Response to Argument
Appellant’s arguments in the Brief filed 5/4/2021 have been fully considered but they are not persuasive, as shown below.

On pg. 7-9 of the Brief regarding the rejection of claims 1, 3, 11, 15, 23, 32, 34, and 39 based on Nguyen, Chandramouli, and Wu, Appellant contends Chandramouli teaches mapping of preferred RATs to particular services based on APNs/SFIDs, but that Chandramouli cannot be said to teach or suggest a UE performing RAT selection for individual V2X application groups based on this mapping, and that Chandramouli makes no mention or suggestion of V2X applications or groups/categories of V2X applications.  Appellant further alleges Chandramouli cannot be said to teach or suggest such mappings configured as part of a service authorization procedure for the V2X UE, as the UE would have already registered with the network and would not need to perform a service authorization procedure.  Finally, Appellant contends one of ordinary skill in the art would understand “provider service identifiers (PSIDs)” would not equate to the APN/SFIDs of Chandramouli, since Chandramouli makes no mention of V2X applications/categories to which a PSIDs is mapped. 
The Examiner respectfully disagrees.  Firstly, Appellant’s arguments against Chandramouli fail to consider the combination of primary reference to Nguyen in combination with Chandramouli.  As shown in the rejection, Nguyen is primarily relied upon to disclose mapping and grouping of V2X applications into V2X application categories (paragraphs 166-170; application types include periodic and non-periodic/event-triggered defined as Type I, II, III within the V2X communication structure) and encoding the data for transmission to the second V2X UE via a RAT (Fig. 1; paragraph 123) used for the V2X application (Fig. 1, eNB; paragraph 106).  Nguyen is only admittedly deficient in expressly showing the selecting of a RAT based on mapping of provider service identifiers for the V2X application category as part of a service authorization procedure for the V2X UE.  As such, Chandramouli is relied upon to expressly show mapping between provider service identifiers, such as Access Point Names (APN) and service flow identifier (SFIDs) for preferred RATs corresponding to authorized application category/service type.  Contrary to Appellant’s assertions, one of ordinary skill in the art would recognize the equivalence of the APN/SFIDs in Chandramouli to the PSIDs, as claimed, given a broadest reasonable interpretation, in that APN/SFIDs identify the particular access point/provider of the service.  Also contrary to Appellant’s assertions that Chandramouli “makes no mention or suggestion of V2X applications or groups/categories of V2X applications”, Chandramouli clearly discloses 5G RATs are preferred for V2X/V2V service types (see paragraphs 73 and 81).  Nevertheless, the rejection does not rely solely on Chandramouli, but the combination of Nguyen and Chandramouli, to address these contested claim limitations.  Therefore, the rejections based on the combination of Nguyen, Chandramouli, and Wu in the above rejections are proper and should be maintained by the Board.  



On pg. 9-10 of the Brief further regarding the rejection of claims 1, 3, 11, 15, 23, 32, 34, and 39 based on Nguyen, Chandramouli, and Wu, Appellant contends Wu makes no mention of and does not consider a PLMN in selecting a RAT, and only mentions PLMN once in its entirety and only in regard to the authorizing or initiating of bearer service within a PLMN.
The Examiner respectfully disagrees.  As above, Appellant’s arguments against Wu alone fail to consider the basis of the rejection on the combination of Nguyen, Chandramouli, and Wu.  Nguyen and Chandramouli are shown to meet all of the claimed limitations, including the mapping of V2X application categories based on PSIDs and selecting a preferred RAT according to the mapping, and only fails to expressly show such selection based on a PLMN.  Wu is relied upon to show assisted V2X broadcast including selection based on the PLMN, where IP services accessed for MBMS service provisioning include authorization for broadcasting particular services within PLMN.  Appellant’s argument of only mentioning PLMN once in regard to the authorizing of bearer service within a PLMN is unpersuasive in that the claims themselves show the selecting step as part of a service authorization procedure.  Wu is not required to teach (or re-teach) those limitations disclosed by Nguyen and Chandramouli, but rather is relied upon to show how accessing a PLMN would influence the selection in the combined teachings of Nguyen and Chandramouli by enabling MBMS authorized access and scheduling MBMS transmissions.  Therefore, the rejections based on 
On pg. 11 of the Brief regarding the rejection of claims 2 and 33 based on Nguyen, Chandramouli, and Wu, Appellant again contends Chandramouli makes no mention or suggestion of V2X applications or groups/categories of V2X applications, and makes no further distinctions of said services other than to select RATs based on the identified types of services.
The Examiner respectfully disagrees.  As shown above and contrary to Appellant’s contentions, Chandramouli clearly discloses 5G RATs are preferred for V2X/V2V service types (i.e. paragraphs 73 and 81).  Further, the rejection is based on the combination of Nguyen with Chandramouli exactly to show selecting RATs based on identified types of services, including V2X services disclosed in both Nguyen and Chandramouli.  Therefore, the rejections based on the combination of Nguyen, Chandramouli, and Wu in the above rejections are proper and should be maintained by the Board.










On pg. 11-12 of the Brief regarding the rejection of claims 4 and 35 based on Nguyen, Chandramouli, Wu, and Rune, Appellant again contends Chandramouli “makes absolutely no contemplation of utilizing a different RAT based on the data of another V2X application of a different application category”.  Appellant makes no separate argument against further reliance on Rune, which is cited to show simultaneous transmission via carrier aggregation.  
The Examiner respectfully disagrees.  As previously shown above, nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  In this case, the rejection relies upon the combination of Nguyen and Chandramouli in disclosing the grouping/categorizing of V2X applications (i.e. in Nguyen) as well as selecting RATs based on a mapping between such application categories and the ID of the service provider (as in Chandramouli).  Furthermore, Appellant’s arguments rely upon features, i.e. “utilizing a different RAT based on the data of another V2X application of a different category”, which are not expressly recited in these particular claims.  And again, as mentioned above, Appellant makes no separate argument regarding the disclosure relied on from Rune.  Therefore, the rejections based on the combination of Nguyen, Chandramouli, Wu, and Rune in the above rejections are proper and should be maintained by the Board.



On pg. 12 of the Brief regarding the rejection of claims 5 and 36 based on Nguyen, Chandramouli, and Wu, Appellant again contends the rejection fails to teach or suggest the further claimed limitations, alleging deficiencies in each of Nguyen and Chandramouli.
The Examiner respectfully disagrees.  As previously shown above, nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  The rejection relies upon the combination of Nguyen and Chandramouli in disclosing the grouping/categorizing of V2X applications (i.e. in Nguyen) as well as selecting RATs based on a mapping between such application categories and the ID of the service provider (as in Chandramouli).   Nguyen is primarily relied on to show the categorization of different V2X applications, while Chandramouli clearly contemplates the preferred RAT to utilize for the data of various service application categories/groupings (i.e. paragraphs 74-79; common core network indication that 5G service has to be activated via legacy RAT to which UE is connected to/camped on).  Therefore, the rejections based on the combination of Nguyen, Chandramouli, and Wu in the above rejections are proper and should be maintained by the Board.




On pg. 12-14 of the Brief regarding the rejection of claims 6-9 and 37 based on Nguyen, Chandramouli, and Wu, Appellant contends Chandramouli discloses registering with the network prior to receiving policy information regarding preferred RATs based on services, thereby failing to disclose selecting a RAT for a V2X application based on a mapping that is configured as part of a service authorization procedure for the V2X UE.
The Examiner respectfully disagrees.  Appellant’s arguments are based on a narrow reading of the claimed limitations that fails to consider a broadest reasonable interpretation of the contested limitation.  The cited disclosure of Chandramouli disclosing network registration prior to receiving policy information regarding preferred RATs does not preclude this received policy information as being “configured as part of a service authorization procedure for the V2X UE”.  To the contrary, such a sequence is clearly shown as a part of the procedure for activating/accessing a service by a UE registered for that service.  For example, paragraph 77 shows the UE may trigger a service to be activated according to the provided mapping.  Furthermore, as shown above, the rejection is based on Nguyen, Chandramouli and Wu in combination, rather than either reference alone.  Further relied upon disclosure on Wu is relied upon to show assisted V2X broadcast including selection based on the PLMN, where IP services accessed for MBMS service provisioning including authorization for broadcasting particular services within PLMN.  Appellant’s argument of only mentioning PLMN once in regard to the authorizing of bearer service within a PLMN is unpersuasive in that the claims themselves show the selecting step as part of a service authorization authorized access and scheduling MBMS transmissions.  Therefore, the rejections based on the combination of Nguyen, Chandramouli, and Wu in the above rejections are proper and should be maintained by the Board.

On pg. 14-15 of the Brief regarding the rejection of claims 10 based on Nguyen, Chandramouli, and Wu, Appellant contends the cited disclosure of Chandramouli fails to show “an indication that one or more other applications are unable to be used due to handover of the first V2X UE” let alone generating a communication that said applications are unable to be used, as claimed.
The Examiner respectfully disagrees.  Again, Appellant fails to consider the broadest reasonable interpretation of the contested claim, in which the out of coverage service announcement in Chandramouli meets the contested language of “an indication that one or more other applications are unable to be used due to handover of the first V2X UE”.  The inability to use all applications due to an out of coverage condition would indicate “one or more
On pg. 15-16 of the Brief regarding the rejection of claim 13 based on Nguyen, Chandramouli, and Wu, Appellant contends the cited references fail to teach or suggest “selection of the RAT on a packet-by-packet basis”, alleging that the cited disclosure from Chandramouli merely describes evolved packet system technologies broadly utilized in wireless communications.
The Examiner respectfully disagrees.  Paragraphs 71-72 of Chandramouli are cited to illustrate applicability in packet-switched systems, thereby providing one of ordinary skill in the art the recognition of applying the RAT selection of the combined teachings of Nguyen, Chandramouli, and Wu on a packet-by-packet basis, as claimed.  Therefore, the rejections based on the combination of Nguyen, Chandramouli, and Wu in the above rejections are proper and should be maintained by the Board.

On pg. 16 of the Brief regarding the rejection of claim 14 based on Nguyen, Chandramouli, and Wu, Appellant contends Chandramouli fails to teach or suggest selecting a RAT based on the first V2X UE requesting the RAT or a QoS at every packet transmission.  
The Examiner respectfully disagrees
On pg. 16-17 of the Brief regarding the rejection of claim 31 based on Nguyen, Chandramouli, Wu, and Xu, Appellant contends the cited references fail to teach or suggest each grouping of V2X applications based on fulfillment of key performance indicator for the associated category.  Appellant characterizes the cited disclosure of Xu as merely disclosing services that have different requirements on latency, reliability, throughput, and mobility.  
The Examiner respectfully disagrees.  Appellant’s arguments again fail to consider that nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  The rejection relies upon the combination of Nguyen, Chandramouli, and Wu with the further relied upon teachings of Xu, which more expressly illustrate how applications are categorized according to the fulfillment of different KPIs including latency, reliability, throughput, and mobility.  Consideration of this disclosure of Xu, when combined with the further disclosures of Nguyen, Chandramouli, and Wu, meets the contested claim limitations in the above rejections, and therefore these rejections should be maintained by the Board.








Respectfully submitted,
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
       /AYAZ R SHEIKH/       Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.